Citation Nr: 0023547	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  97-08 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James L. March, Counsel





INTRODUCTION

The veteran served on active duty from October 1967 to August 
1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the RO.  

In April 1998, the Board remanded the case for additional 
development of the record.  

In February 2000, the Board then requested the opinion of a 
medical specialist from the Veterans Health Administration 
(VHA).  In April 2000, the opinion was received and reviewed.  

The Board notes that it appears that a claim of service 
connection for a neck disorder has been raised by the record.  
This matter is referred to the RO for clarification and 
appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is shown to currently have a disability 
manifested by degenerative changes of the lumbar spine that 
is likely due to an injury suffered while he was on active 
military duty.  




CONCLUSION OF LAW

The veteran's disability manifested by degenerative changes 
of the lumbar spine is due to injury which was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, continuity of symptomatology is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

A careful review of the service medical records shows that 
the veteran received treatment for low back pain in 1969 and 
1970.  Indeed, the 1970 treatments followed a fall and 
injury.  His July 1971 medical report of separation 
examination noted the condition of the spine was normal.  

The veteran contends that he has had back pain ever since 
service and identified his family physicians who allegedly 
treated his back pain over the years; however, records from 
the first twelve years following service could not be 
obtained, as the physicians had either died or their 
addresses were not known.  

The private medical evidence on file shows treatment for low 
back pain beginning in August 1983.  It was noted by way of 
history that the veteran had suffered a work-related injury 
to his head and shoulders in August 1986 and a related report 
of cervical spine x-ray examination noted no fractures, but 
indicated disc space narrowing and degenerative disc disease 
at C3-C4, C4-C5 and C5-C6.  An October 1986 Worker's 
Compensation Program physician's report included the 
diagnosis of persistent dorsal sprain.  A July 1987 report 
noted that the neck injury had been resolved and that the 
veteran reported, in April 1987, that he was no longer 
experiencing back pain.  

A July 1992 record noted that the veteran received treatment 
for low right back pain that radiated down to the lateral 
side of his right thigh.  An August 1995 medical report noted 
that the symptoms suggested a lumbar radiculopathy which most 
likely effected the L5 route and that a herniated disc was 
also possible.  The report of a lumbar spine x-ray 
examination noted a disc space narrowing at L5-S1 and 
indicated that this might reflect degenerative disc disease.  

A September 1995 report noted minimal disc bulging at each 
level from T12-L1 through L3-L4 and that at L4-L5 there was a 
"slightly more prominent chronic appearing central disc 
protrusion without evidence of acute disc herniation or a 
significant degree of central canal stenosis."  The report 
noted that there was "partial encroachment of the L4-5 exit 
foramina bilaterally secondary to facet overgrowth 
predominantly."  Also, the report noted that, at L5-S1, 
there was disc desiccation, some loss of disc space stature, 
mild chronic appearing central disc protrusion, bilateral 
degenerative changes about the facet joints but no acute disc 
herniation.  

A January 1999 report of a VA spine examination noted an 
impression of lower back pain syndrome and indicated that the 
lack of treatment from 1970 to 1986 suggested that he had 
made a relatively complete recovery.  The report noted some 
demonstrated tenderness and spasms of the paraspinal muscles 
of the lumbar spine, but did not address the 1983 and 1985 
private medical records that indicated treatment for low back 
pain or distinguish between the in-service low back injury 
and the 1986 work-place cervical spine injury.  

An April 1999 VA clarification report from the same VA 
physician noted the veteran's in-service back injury and 
treatment for muscle spasms and stated that, after many years 
without symptoms, he had reinjured his back in a 1986 motor 
vehicle accident.  The report did not address the cervical 
spine injury but related a diagnosis of in-service low back 
pain with a "strain/sprain syndrome of the lower back" that 
had completely resolved and added that the current 
symptomatology was secondary to a post-service motor vehicle 
accident.  

In a February 2000 request for an opinion from a VHA medical 
specialist, the Board noted that the record contained no 
indication that the veteran had suffered an injury secondary 
to a motor vehicle accident and requested a medical opinion 
as to whether the veteran had current disability that was due 
to disease or injury which was incurred in or aggravated by 
service.  

The VHA medical specialist reviewed the veteran's medical 
records and history of complaints and concluded that his 
complaints were due to a "progression of chronic disease, 
namely osteoarthritis."  He indicated that the veteran's 
history and reports of pain and disability since 1969 
suggested a chronic progressive condition and added that no 
evidence of acute fracture or injury was shown on any injury 
study.  

Although there is an absence of medical evidence of actual 
low back disability for several years after service, the 
Board notes that the first evidence of low back symptoms was 
recorded during the veteran's period of service following an 
injury.  The Board finds the veteran's statements and history 
that he had received medical attention during the years 
following service to be credible and consistent with the 
evidence of record.  The recently obtained VHA opinion, in 
the Board's opinion, provides support for the position that 
the veteran has current low back disability due to the 
documented injury in service.  While the January 1999 VA 
examination report and the April 1999 clarification related 
the symptoms to a post-service injury, the Board finds them 
not to be persuasive as an injury related to a motor vehicle 
accident is not demonstrated by medical evidence.  

The Board finds, accordingly, that the preponderance of the 
evidence supports the veteran's claim that he has current 
disability manifested by degenerative changes of the lumbar 
spine due to an injury was incurred in service.  Thus, 
service connection for degenerative changes of the lumbar 
spine is warranted in this case.  38 C.F.R. § 3.303(b).  



ORDER

Service connection for degenerative changes of the lumbar 
spine is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

